ON MOTION TO DISMISS
WATKINS, Judge.
This is an appeal brought by Curtis J. Paisant from a ruling of the State Civil Service Commission. The University of New Orleans, appellee, filed a motion to dismiss the appeal on the ground that the appellant had failed to join an indispensable party, namely, the Director of Personnel of the State Civil Service Commission, or, in the alternative, sought that the Director of Personnel be joined as an appellee. Appellant asked that the motion to dismiss be denied, or, in the alternative, that the Director of Personnel of the State Civil Service Commission be made a party to this proceeding. The contention that the Director of Personnel of the State Civil Service Commission is an indispensable party to this proceeding is founded upon LSA-R.S. 13:3416:
*1238“The director of personnel of any department of state or city civil service existing under the provisions of Article XIV, Section 15 of the Constitution of Louisiana shall be an indispensable party in any judicial proceeding wherein relief is sought against any rule, decision, action or failure to act of the civil service commission under which the director functions, with all of the rights and remedies afforded to parties in litigation by the laws of this state.”
The identical issue to the one faced in the present case was presented to this Court in Meaux v. State Dept. of Highways, 223 So.2d 186 (La.App. 1st Cir. 1969). In that case although the Director of Personnel had prepared the transcript to be submitted to the Court of Appeal, he was not made a party to the proceeding. The Court specifically ruled that the remedy was to make the Director of Personnel of the Department of State Civil Service a party, and it was so ordered. In the present case, as the Director of Personnel prepared the transcript, and is thus aware of the proceedings, the proper relief is not to dismiss the appeal but to make the Director of Personnel of the Department of State Civil Service a party to the proceedings, as was done in Meaux.
IT IS, THEREFORE, ORDERED that the Director of Personnel of the Department of State Civil Service Commission be made a party hereto, and that appellants and appellee herein furnish the said Director all copies of all pleadings and briefs filed herein in accordance with LSA-R.S. 13:3418.
All costs in connection with this proceeding to be paid by Appellee.
ALTERNATIVE MOTION GRANTED.